Exhibit 10.1




FORWARD GOLD PURCHASE AGREEMENT




The undersigned (the “Purchaser”) hereby irrevocably subscribes for and agrees
to purchase from GOLDEN CHEST LLC (the “Seller”), a subsidiary of New Jersey
Mining Company (the “Issuer”), 500 ounces of forward gold production of the
Seller as represented below at a price of $935 per ounce of gold for an
Aggregate Purchase Price of $467,500 (the “Aggregate Purchase Price”). The
Purchaser agrees to be bound by the agreements set forth in this Forward Gold
Purchase Agreement, the Subscription Agreement, Schedule A “Security of the
Forward Gold Purchase Agreement,” and Schedule B “Accredited Investor
Questionnaire”, which documents, along with the Private Placement Memorandum
(“PPM”), are attached hereto and form part of this Forward Gold Purchase
Agreement.  The Seller shall deliver 62.5 ounces of .999 gold on a quarterly
basis over eight quarters with the first payment beginning December 1, 2016, for
a total of 500 ounces of .999 gold, in the following quarterly amounts:




(i)

62.5 ounces of .999 gold on or before December 1, 2016;

(ii)

62.5 ounces of .999 gold on or before March 1, 2017;

(iii)

62.5 ounces of .999 gold on or before June 1, 2017;

(iv)

62.5 ounces of .999 gold on or before September 1, 2017;

(v)

62.5 ounces of .999 gold on or before December 1, 2017;

(vi)

62.5 ounces of .999 gold on or before March 1, 2018;

(vii)

62.5 ounces of .999 gold on or before June 1, 2018; and

(viii)

62.5 ounces of .999 gold on or before September 1, 2018.

PURCHASER

DELIVER THE GOLD TO:




/s/ John Swallow, as Member of Ophir Holdings, LLC

Ophir Holdings, LLC                                   

Signature of Purchaser

Attention – Full Name




Ophir Holdings, LLC                                   

201 N. 3rd Street                                             

Name of Purchaser (Printed)

Street Address




201 N. 3rd Street                                            

Coeur d’Alene, Idaho 83814                         

Purchaser’s Street Address

City, State and Postal Code




Coeur d’Alene, Idaho 83814                       

                                                                      

City, State and Postal Code

Telephone Number




PENALTY UPON DEFAULT AND CONVERTIBILITY




Failure of the Seller to meet minimum quarterly gold distribution schedules will
result in a penalty premium to be paid to the Purchaser equal to 20% interest
per annum on the remaining balance of distributable gold, to be calculated over
such quarterly period. For any particular quarterly period and upon 90-days
notice to the Seller, Purchaser may convert the amount due for the quarter into
cash equal to the value of the gold, which shall be calculated by using the
average of the London PM fix prices during such quarter.




The Seller hereby accepts the subscription as set forth above on the terms and
conditions contained in this Forward Gold Purchase Agreement (including the PPM,
Subscription Agreement and Accredited Investor Questionnaire attached hereto) as
of this 13th day of July, 2016.




GOLDEN CHEST LLC

NEW JERSEY MINING COMPANY

a subsidiary of New Jersey Mining Company

Issuer and Parent Company




Per: /s/ Grant Brackebusch

Per: /s/ Del Steiner

Grant Brackebusch, Manager

        Del Steiner, CEO

Address:  201 N. 3rd Street

        201 N. 3rd Street

Coeur d’Alene, Idaho 83814

        Coeur d’Alene, Idaho 83814

Email: gbrack@newjerseymining.com

        Email: gbrack@newjerseymining.com





1


